Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Feb. 9, 2022 are acknowledged and have been fully considered.  Claims 1-3 and 5-8 are now pending.  Claim 4 is cancelled; claim 1 is amended; claims 5-8 are withdrawn.  Claims 1-3 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The rejections of claim 4 are moot in light of the claim cancellation.  

OBJECTIONS/REJECTIONS MAINTAINED

The objection to claim 2 is maintained as discussed below.

The rejection of claims 1-3 under 35 U.S.C. 112(b)/112 2nd paragraph, designated 'A' in the prior Office Action, is maintained in modified form as discussed below.  

The rejection of claims 1-3 under 35 U.S.C. 103(a) is maintained as discussed below.

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims.  

Claim Objections
Claim 2 is objected to because of the following informalities: a word appears to be missing in the phrase "comprises molecule of".  It is suggested that the phrase be amended to "comprises a molecule of".  Appropriate correction is required.  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant states that the claims have been amended to address the claim objection (response, p. 4).  
In contrast to applicant's statement, claim 2 has not been amended and the claim objection has not been addressed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over TAYLOR (Taylor, M. S., et al., Bioorg. Chem. (Epub. Jul. 2015), 62; 64-73) in view of LU (Lu, C., et al. Prostate (2012), 72; 825-833) and optionally ORWIG (Orwig, K. S., et al. J. Med. Chem. (2009), 52, 1803-1813).  
Taylor reports on mechanistic analyses of Ghrelin-O-Acetyltransferase using substrate analogs (title; abstract).  Taylor teaches Dap3-Ghrelin10 (where Dap is 2,3-2,3-diaminopropanoic acid; dap, amino-Ala) which corresponds to the sequence GSDapFLSPEHQ (p. 2, 2nd to last par.; Fig. 4A; p. 7, middle; p. 8, middle; p. 9, top; Table 1).  Note that the underlined portion corresponds to the structure of instant claim 1 and the LSPEHQ portion is the same "amino acid linker" recited in instant claim 3.  Taylor teaches Dap3-Ghrelin10 efficiently interacts with and is octanoylated by ghrelin-O-acyltransferase (GOAT) (p. 7, middle; Figs. 4-6).  The Dap3-Ghrelin10 of Taylor features a label (biotin) at the C-terminus of the peptide, but not a fluorescent label.  
Lu teaches the ghrelin is a natural growth hormone secretagogue (GHS) that is coexpressed with its receptor in human prostate cancer cells (title; abstract).  Lu teaches that imaging probes that target ghrelin receptors may delineate prostate cancer cells from benign disease (abstract; p. 826).  Lu teaches ghrelin(1-18) comprising a fluorescein label at its C-terminus (abstract; Fig. 1) was specific for prostate cancer cells, and is suggested as a molecular imaging probe for prostatic neoplasms (abstract; p. 831).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the Dap3-Ghrelin10 of Taylor with a fluorescein label at its C-terminus.  One would have been motivated to do so with the expectation of providing a molecular imaging probe for prostatic neoplasms (per Lu).  Further, doing so amounts to no more than simple substitution of one known element for another (a fluorescein label for a biotin label) to obtain predictable results, or the use of a known technique (fluorescent labeling) to improve similar devices (the ghrelin analogues of Taylor) in the same way as that known in the art (per Lu).  
To the extent that a methyl group (i.e., N-methylation) is required by claim 1, such N-terminal modifications of peptides are commonplace in this art.  
For instance, Orwig teaches that instability due to degradation by peptidases is a major factor limiting the therapeutic potential of peptides (p. 1803, 1st col.).  Orwig teaches that chemical modifications of peptide termini are commonly employed to block exopeptidase activity, and that this strategy is simple, broadly applicable, and improves peptide biostability without altering the backbone and side chain functional groups necessary for full biological activity (p. 1803, 1st col.).  Orwig teaches that aminopeptidases are the major source of proteolytic activity in most tissues, and their action represents the predominant degradation pathway for peptides containing a free N-terminal amine (p. 1803, 1st col.).  Orwig teaches protection of the N-terminus is essential to peptide stability in vivo, and, N-terminal substitution with, inter alia, an N[Symbol font/0x61]-methyl group (i.e., methylation of the N-terminal amino group) substantially increased peptide st col.; Tables 1-3; Figs. 2-4).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a common N-terminal modification, such as N-methylation (methylation of the N-terminal amino group) in Dap3-Ghrelin10.  One would have been motivated to do so with the expectation of improving the stability of Dap3-Ghrelin10, and thus the utility of the peptide as a molecular imaging probe (per Orwig).  

Response to Arguments

Applicant's arguments have been fully considered but are not persuasive.  Applicant argues that Taylor does not disclose exactly the same compound recited in claim 1 (response, p. 6).  
The rejection is made under obviousness, not anticipation.  Thus, none of the references are required to disclose the compound exactly as recited in claim 1.  
Applicant argues that any modification of Taylor by replacing biotin with fluoresceine would not result in the same compound (response, p. 6).  
This argument is incorrect.  As detailed previously, Taylor teaches Dap3-Ghrelin10 (where Dap is 2,3-2,3-diaminopropanoic acid; dap, amino-Ala) which corresponds to the sequence GSDapFLSPEHQ (p. 2, 2nd to last par.; Fig. 4A; p. 7, middle; p. 8, middle; p. 9, top; Table 1).  Note that the underlined portion corresponds to the structure of instant claim 1 and the LSPEHQ portion is the same "amino acid linker" recited in instant claim 3.  Thus, the only difference between Taylor and the compound recited in claim 1 is the use of a different label at the C-terminus, a deficiency cured by Lu.  

However, the Office has provided all the requisite motivation and rationale required to support the finding of obviousness in this case.  It is noted that applicant admits that "There is logical or scientific basis to conclude that tagging that substrate with a fluorescein according to Lu would provide a substrate that could bind to cancer cells having GOAT receptors."  The examiner agrees.  Given that Taylor establishes the disclosed GSDapFLSPEHQ analogues to be active GOAT substrates, and the fact that Lu establishes that fluorescein is a suitable imaging reagent, there is clearly a high expectation of success in substituting the imaging reagent of Lu for the biotin label of Taylor.  
Applicant argues that Taylor does not provide binding affinities (response, pgs. 7-8).  
Regarding applicant's reference to binding affinities and tight-binding ligands (response, p. 8), the claims place no limitation on any binding activity or parameter.  In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., binding potency/binding affinities) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant argues that there is no evidence that the GOAT substrates of Taylor would target the ghrelin receptor (response, p. 8).  
Other than stating that GOAT and the ghrelin receptor are distinct proteins, 

NEW GROUNDS OF OBJECTION/REJECTION

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The response filed 2/9/22 has introduced NEW MATTER into the claims.  Amended claim 1 recites "wherein R1 comprises a hydrogen or a methyl group and R2 1 = H) or for a methylated N-terminus (i.e., where R1 = CH3); and support is also found for a peptide sequence from 0-4 amino acids linked to an imaging moiety at the C-terminus (see Fig. 3).  However, written description support is lacking for the broader genus of N-terminal modification with any group comprising a hydrogen or any group comprising a methyl group, or for any group comprising a fluorescent label coupled to a linker formed from a plurality of amino acids, as is instantly claimed.  Note that the instant claim language does not use the standard "selected from the group consisting of" language that is typical for defining variables in a chemical structure (see claim 5 for comparison).  As such, the instant claim language is very different from defining R1 to be H or methyl, for example.  Additionally, it is noted that the instant specification never uses the word "plurality".  Therefore, to the extent that the new claim limitation encompasses longer sequences than the linkers disclosed by applicant, this recitation is new matter as well.  In the absence of support for this limitation, the recitation, "wherein R1 comprises a hydrogen or a methyl group and R2 comprises a fluorescent label coupled to the compound via an amino acid linker formed from a plurality of amino acids" in claim 1 is new matter and must be removed from the claims.  
The response did not point out where support for amended claim 1 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims.  See 

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited chemical structure is indefinite because the meaning of R1 and R2 is not properly defined.  The recitation "wherein R1 comprises a hydrogen or a methyl group and R2 comprises a fluorescent label coupled to the compound via an amino acid linker formed from a plurality of amino acids" fails to properly define the bounds of the groups represented by R1 and R2.  The claim does not actually define R1 and R2.  Rather, for R1, the claim vaguely refers to any moiety containing a hydrogen (H) or methyl CH3 anywhere within it.  A similar situation exists for R2.  Thus, the chemical structure recited in claim 1 

Summary/Conclusion
Claim 2 is objected to; claims 1-3 are rejected; claim 4 is cancelled.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658